2022 IL App (1st) 210876-U
                                       No. 1-21-0876
                                 Order filed March 17, 2022
                                                                                 Fourth Division


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).

______________________________________________________________________________
                                          IN THE
                            APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
______________________________________________________________________________
                                                     )
JENA EBERLY STACK, JONATHAN STACK, AARON )
GOTTLIEB, and MELISSA MAHABIR,                       )
                                                     )
       Plaintiffs-Appellees,                         )
                                                     )        Appeal from the
    v.                                               )        Circuit Court of
                                                     )        Cook County.
4325-27 N. HAZEL STREET CONDOMINIUM                  )
ASSOCIATION, an Illinois Not-For-Profit Corporation, )
BOARD OF DIRECTORS OF 4325-27 N. HAZEL               )        No. 19 CH 6626
STREET CONDOMINIUM ASSOCIATION, MARK                 )
FLAMME, HEATHER FLAMME, SCOTT J. LARSON              )
AND JESSICA A. SMITH a/t/o LARSON TRUST dated        )        Honorable
June 18, 2014, BETHEL BURTON a/t/u/t/ dated          )        Moshe Jacobius,
December 7, 2015 and designated as the BETHEL        )        Judge, presiding.
JOHNSON BURTON REVOCABLE TRUST, TYRA                 )
DIXON, SCOTT LARSON and ANDREW KIPER,                )
                                                     )
       Defendants                                    )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
No. 1-21-0876



 (4325-27 N. Hazel Street Condominium Association, an           )
 Illinois Not-For-Profit Corporation, Board of Directors of     )
 4325-27 N. Hazel Street Condominium Association, Mark          )
 Flamme, Heather Flamme, Scott J. Larson and Jessica A.         )
 Smith a/t/o Larson Trust dated June 18, 2014, Bethel           )
 Burton a/t/u/t/ dated December 7, 2015 and designated as       )
 the Bethel Johnson Burton Revocable Trust, Tyra Dixon,         )
 and Scott Larson, Defendants-Appellants).                      )
                                                                )



        JUSTICE LAMPKIN delivered the judgment of the court.
        Presiding Justice Reyes and Justice Rochford concurred in the judgment.

                                             ORDER

¶1     Held: The trial court’s order granting plaintiffs’ motion for the appointment of a receiver
             is affirmed.

¶2     This is an interlocutory appeal from the appointment of a receiver. On July 2, 2021,

following a two-day evidentiary hearing, the trial court entered an order granting plaintiffs’ motion

for the appointment of a receiver for the six-unit condominium building located at 4325 North

Hazel Street, Chicago, Illinois.

¶3     Defendants filed a timely notice of appeal on July 30, 2021. We have jurisdiction over the

instant appeal under Illinois Supreme Court Rule 307(a)(3) (eff. Nov. 1, 2017), which permits a

party to file an interlocutory appeal from an order “giving or refusing to give other or further

powers or property to a receiver or sequestrator already appointed.”

¶4     In their appeal, appellants, collectively referred to as the “Flamme Group,” argue that the

trial court abused its discretion when it granted appellees’, collectively referred to as the “Stack

Group” motion for the appointment of a receiver. Defendants’ challenge includes a claim that the


                                                -2-
No. 1-21-0876



trial court erroneously determined that defendants were not authorized to take various actions

pursuant to “owners meetings” held by them.

¶5      For the reasons that follow, we affirm the trial court’s judgment. 1

¶6                                        I. BACKGROUND

¶7      The 4325-27 N. Hazel Street Condominium Association governs the six-unit condominium

building at 4325 North Hazel Street. The relevant provisions of the condominium declaration and

bylaws are as follows.

¶8                   A. The Association’s Condominium Declaration and Bylaws

¶9      Article V Section 1 of the condominium declaration provides that the direction and

administration of the property are vested in a “board of owners” consisting of six persons. Each

board member must be either a unit owner or a legally designated agent of the owner.

¶ 10    Article V Section 2 of the condominium declaration is directed to “Voting Rights.” It

provides that “there shall be one person with respect to each Unit Ownership who shall be entitled

to vote at any meeting of the Board.”

¶ 11    Article V Section 3 of the condominium declaration provides that meetings are to be held

in the following manner:

                “(a) Meetings of the Board shall be held at the Property or at such other

        place in Cook County, Illinois, as may be designated in any notice of a meeting.

        The presence in person or by proxy at any meeting of the Board having a majority



        1
          In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                  -3-
No. 1-21-0876



       of the total votes shall constitute a quorum. Unless otherwise expressly provided

       herein, any action may be taken at any meeting of the Board at which a quorum is

       present upon the affirmative vote of the members having a majority of the total

       votes present at such meeting.”

¶ 12   Article V Section 3 of the condominium declaration further delineates two kinds of

meetings: annual meetings and special meetings. As is relevant to this appeal, the provision for

special meetings states:

                “(c) Special Meetings. Special meetings of the Board may be called at any

       time for the purpose of considering matters which, by the terms of this Declaration,

       require the approval of all or some of the members, or for any other reasonable

       purpose. Said meetings shall be called by written motion, authorized by a majority

       of the Board and delivered not less than ten (10) days prior to the date fixed for said

       meeting. The notice shall specify the date, time, and place of the meeting and the

       matters to be considered.”

¶ 13   Article V Section 5 of the condominium declaration sets out the “General Powers of the

Board.” This section grants expansive rights to the board to, among other things, govern the

maintenance and upkeep of the condominium building. The board’s powers include providing

insurance for the units and the common area and obtaining materials, labor, and services required

for the maintenance and operation of the property. The board is also responsible for all contracts

entered into on behalf of the Association.




                                                -4-
No. 1-21-0876



¶ 14   As is relevant to this case, Article I Section 1 of the Association’s bylaws provides that

(1) each unit owner shall become a member of the board, (2) each member of the board shall be

an owner, the spouse of an owner, or an individual legally designated as the agent of the owner,

and (3) one individual from each unit shall be entitled to vote at any meeting of the board.

¶ 15   Article I Section 3 of the bylaws provides that “unless otherwise expressly provided herein,

any action may be taken at any meeting of the voting members at which a quorum is present upon

the affirmative vote of the voting members having a majority of the total votes present at such

meeting.”

¶ 16   Article I Section 3(b) of the bylaws provides:

                “Special meetings of the voting members may be called at any time for the

       purpose of considering matters which, by the terms of the Declaration, require the

       approval of all or some of the voting members, or for any other reasonable purpose.

       Said meetings shall be called by written notice, authorized by a majority of the

       Board. The notice shall specify the date, time and place of the meeting and the

       matters to be considered.”

¶ 17   Article I Section 3(d) states:

                “Fifty-one percent (51%) of the voting members shall be necessary to

       constitute a quorum at any meeting, annual or special.”

¶ 18   With this backdrop in place, we now turn to the procedural history of this action.




                                               -5-
No. 1-21-0876



¶ 19                                 B. Procedural History

¶ 20   On May 30, 2019, plaintiffs Jena Eberly Stack, Jonathan Stack, Aaron Gottlieb, and

Melissa Mahabir filed a “Complaint for Declaratory Judgment, Breach of Fiduciary Duty, and

Other Relief.” The complaint alleged the following uncontested facts:

                “3. Plaintiffs Jena Eberly Stack and Jonathan Stack are the owners of

       Condominium Unit 2S in the 4325-27 N. Hazel Street, Chicago building.

                4. Plaintiffs Aaron Gottlieb and Melissa Mahabir are the owners of

       Condominium Unit 3N in the 4325-27 N. Hazel Street, Chicago building.

                5. Defendant, 4325-27 N. Hazel Street Condominium Association, is an

       Illinois Not-For-Profit Corporation, and is the Association for the aforesaid

       condominium building.

                6. Defendant, Board of Directors of 4325-27 N. Hazel Street Condominium

       Association, is an Illinois Not-For-Profit Corporation, and is the elected Board for

       the aforesaid condominium building.

                7. Defendants Mark Flamme and Heather Flamme are the owners of

       Condominium Unit 3S in the 4325-27 N. Hazel Street, Chicago building. Defendant

       Heather Flamme is a member of the Board of Directors and is acting as Treasurer.

                8. Defendant Larson Trust are the owners of Condominium Unit 2N in the

       4325-27 N. Hazel Street, Chicago building.

                9. Defendant Scott Larson is a member of the Board of Directors and is

       acting Secretary.


                                              -6-
No. 1-21-0876



                10. Defendant Burton Trust is the owner of Unit I N in the 4325-27 N. Hazel

       Street, Chicago building.

                11. Defendant Tyra Dixon, on information and belief, is a beneficiary of the

       Burton Trust. Dixon is a member of the Board of Directors.

                12. Defendant Andrew Kiper is the owner of Unit 1S in the 4325-27 N.

       Hazel Street Chicago building.

                13. Defendants Burton Trust/Dixon, Flamme and Larson maintain that the

       percentage ownership interest in their three units total fifty-one (51%) percent.”

¶ 21   Plaintiffs’ complaint alleged that defendants held “owners’ meetings” in the absence of a

properly constituted quorum and that such meetings resulted in actions that threatened immediate

and future damage to the association. Examples of allegedly unauthorized actions included:

                a) Voting to instruct the association’s then-management company to

       terminate all contact with and suspend payment to all vendors except common

       building expenses, resulting in certain vendors’ invoices remaining unpaid, the

       incurring of late fees and interest, and the threat of imminent litigation,

                b) Failing to release payments due to a contractor who had completed a

       mandatory capital project that was the subject of pending litigation based on a

       violation of the City of Chicago Code, and for which the contractor had commenced

       lien and collection litigation against the association,




                                                -7-
No. 1-21-0876



                c) Terminating, without replacement, association counsel during the

       pendency of a forcible entry and detainer action pending against defendant Burton

       Trust/Dixon for long-overdue assessments totaling over $15,000, and

                d) Voting to retain a “forensic accountant” to examine the association’s

       financial books and records dating back four years, without demonstrating any need

       for an accounting, and without disclosing, prior to a vote, that a letter of engagement

       had already been signed with the accounting firm.

¶ 22   Based on the preceding actions, in Count I, plaintiffs sought a declaratory judgment

(1) declaring that under the declarations and bylaws of the association a majority is defined as one

vote per board member, and that a non-weighted simple majority vote constitutes a proper quorum;

(2) declaring any actions taken by defendants without a properly constituted quorum unauthorized

and void; and (3) granting any and all other relief deemed appropriate by the court.

¶ 23   In Count II, on the basis of the same complaints outlined in Count I, plaintiffs alleged a

breach of fiduciary duty and sought the appointment of a receiver to manage and run the affairs of

the board and association and requested a judgment against defendants Burton Trust, Tyra Dixon,

Heather Flamme, and Scott Larson, for $50,000 in addition to the costs incurred in bringing this

action. Count II contained additional charges against defendant Larson, in his capacity as board

secretary, against defendant Heather Flamme, in her capacity as board treasurer, and against

Burton Trust/Dixon, based on an alleged conflict of interest with the association from a pending

forcible entry and detainer action against them.




                                                -8-
No. 1-21-0876



¶ 24    In Count III, plaintiffs alleged that defendants’ actions violated section 19(b) of the Illinois

Condominium Property Act (765 ILCS 605/19(b) (West 2018)), (Condominium Act), where they

refused to make requested financial records available for examination, inspection, and copying.

Plaintiffs sought an order compelling the transmission of the requested records and an award of

reasonable attorney fees.

¶ 25    On November 27, 2019, defendants filed an “Answer to the Complaint and Counterclaim

for Declaratory Relief.” In it, defendants denied that they had taken improper actions. Defendants

relied on section 3(b) of the association’s bylaws as well as section 18(b)(5) of the Condominium

Act to support their actions. The essence of defendants’ claim was that they were authorized to

conduct “unit owners’ meetings” based on their weighted 51.6% ownership of the property.

Defendants believed that their majority weighted ownership interest enabled them to establish a

quorum without the participation of any other unit owners and to conduct board-related duties on

this basis.

¶ 26    Defendants requested that their actions be deemed actions of the association binding on all

members and find and declare that the unit owner members of the association were authorized to

take actions related to construction projects and contracts for work or services, including legal

services, property managers, and expenditures and bills at special meetings held by unit owners.

¶ 27    On September 18, 2020, plaintiffs filed a “Motion for Appointment of Custodian/Manager

and Other Relief.” Defendant Kiper joined in plaintiffs’ motion.

¶ 28    Plaintiffs’ motion alleged that the Flamme Group acted and continued to act in a manner

oppressive to plaintiffs’ interest in the building and in dereliction of the obligations imposed on



                                                 -9-
No. 1-21-0876



them by the association’s governing documents and applicable Illinois law. Plaintiffs alleged that

the association’s operations, including but not limited to critical and necessary repairs, overdue

and required maintenance, and the overall general and financial operation of the association had

come to a near stand-still.

¶ 29   Plaintiffs further alleged that the critical issue requiring resolution was what constitutes a

proper board vote. Plaintiffs maintained that the association’s declaration and bylaws made each

unit owner a board member and that a majority of four members was required for a lawful quorum

to be constituted.

¶ 30   On October 19, 2020, defendants filed a response to plaintiffs’ motion. In it, they opposed

the appointment of a receiver, maintaining that plaintiffs failed to demonstrate that either an

extreme hardship or irreparable damage required the appointment. Defendants maintained that

several actions had been taken during the pendency of the litigation to manage the building and

prevent it from falling into disrepair. Defendants maintained that they were entitled to hold

“owners’ meetings” because their combined interest in the property exceeded 51%.

¶ 31   On December 15, 2020, the trial court ordered the parties to file briefs related to the

declaratory action filed by plaintiffs. On December 28, 2020, both parties filed briefs in support of

their respective positions.

¶ 32   On May 24 and May 25, 2021, the trial court held an evidentiary hearing limited to

plaintiffs’ motion to appoint a receiver. Testimony was provided by Jonathan Stack, Dr. Andrew




                                               - 10 -
No. 1-21-0876



Kiper 2, Aaron Gottlieb, Scott Larson, Jena Stack, Tyra Dixon, and Heather Flamme. We now turn

to a discussion of the trial court’s findings based on the testimony of these witnesses and evidence

presented at the hearing.

¶ 33                                C. The Trial Court’s Findings

¶ 34    In its lengthy and highly detailed written order, the trial court made extensive findings

which we now summarize.

¶ 35    The trial court found that the association board consisted of Scott Larson, Tyra Dixon,

Heather Flamme, Andrew Kiper, Jonathan Stack, and Melissa Mahabir. The board lacked both a

president and a vice president. The only board officers were Heather Flamme, who served as

treasurer, and Scott Larson, who served as secretary. The previous board president, Jena Stack,

held the position from September 2016 to March 2019, when she resigned. No meetings were

scheduled to elect a board president since that time. There was also no association attorney, regular

accountant, or property management company. It was unclear whether tax returns were filed for

the past two years.

¶ 36    Since Ms. Stack’s resignation as board president, the association only held three board

meetings. In January 2021, a board meeting was called and attended by all voting members. All

six board members were confirmed at this time, and it was agreed that all association materials

would be shared. The meeting ended abruptly and acrimoniously.




        2
         At the time of the evidentiary hearing, a board-approved collections case was pending against
Dr. Kiper for unpaid assessments.

                                                 - 11 -
No. 1-21-0876



¶ 37   Defendants conducted “owners meetings” beginning on February 1, 2019. The Stack

Group did not attend these meetings. At the February 1 meeting, major actions were taken,

including (1) terminating the current association attorney; (2) hiring a new attorney;

(3) terminating all contracts with the previous property manager; and (4) instructing the current

property manager to cease making payments to all vendors except common building expenses.

¶ 38   At a December 4, 2020, owners meeting, defendants voted in favor of exercising “whatever

legal steps are available for the [a]ssociation to oppose the matter in the event that a third party is

brought in to usurp the rights of the [B]oard members and override decisions voted on and recorded

in a duly called [B]oard meeting.”

¶ 39   The trial court noted that the testimony demonstrated the existence of building maintenance

issues requiring the board’s attention. The issues raised by plaintiffs included the presence of black

mold in one unit, the need for tuckpointing, and a sewage smell coming from the basement. When

a contractor detected black mold in the Gottlieb/Mahabir unit, he warned of the possibility of

recurrence unless tuckpointing work was performed on the building’s north wall. Mr. Gottlieb

testified that efforts by the couple to independently obtain estimates for tuckpointing work met

with resistance where the association failed to provide the necessary documentation.

¶ 40   On the other hand, Mr. Larson testified that upon learning of the black mold in the

Gottlieb/Mahabir unit, he and his wife hired a company to conduct a mold test in the building. The

test came back clean, and there was no evidence that any black mold was currently present in the

building.




                                                - 12 -
No. 1-21-0876



¶ 41   The court found that tuckpointing had been an ongoing issue since at least 2017. Mr. Stack,

Dr. Kiper, and Mr. Gottlieb all testified that there was an urgent need for tuckpointing along the

north wall. Dr. Kiper also testified his west wall leaked when it rained, although he had not

requested tuckpointing for that wall from the association.

¶ 42   Mr. Larson testified that the Flamme Group obtained multiple estimates for tuckpointing

and that they agreed with one of the estimates and intended to move forward with the work, but

because of the pending litigation and disagreement between the two groups, no work had been

done, and the issues remained unresolved.

¶ 43   Dr. Kiper testified about a sewage smell emanating from the basement of the building that

traveled to his unit when his central HVAC unit operated. Dr. Kiper notified the board of the issue

in August 2020.

¶ 44   Ms. Flamme testified that she was aware of the issue but could not recall whether anything

had been done to address it.

¶ 45   The court also noted the existence of dissension among the unit owners based on a question

of whether to change insurance carriers. Miscommunication among the owners resulted in a new,

more costly policy being approved by the board when the previous carrier refused to renew the

existing insurance policy. Mr. Stack testified that the change in carrier resulted in a decrease in

property valuation.

¶ 46   The court also noted that the evidence established that mechanic’s liens had been placed

on the building for non-payment for prior work done by a contractor, CBR. Members of the Stack




                                              - 13 -
No. 1-21-0876



Group testified that the liens were harming the property’s value and would prevent the owners

from selling their units.

¶ 47   Defendants did not dispute that liens previously existed but maintained that the liens had

expired as a matter of law when CBR’s suit was untimely brought.

¶ 48   The trial court considered the relevant provisions of the declaration and bylaws that related

to the question of whether the owners’ meetings were authorized. The trial court found that the

owners’ meetings were not properly conducted in the absence of a quorum where a majority of the

board members were not present. The trial court rejected defendants’ reliance on sections 18(a)

and (b) of the Condominium Act as allowing a quorum to be satisfied based on a “weighted”

measurement of ownership interest. The court also found that the evidence produced at the hearing

required the appointment of a receiver. The court identified five reputable and competent receivers

to assist the parties. The parties were allowed to select a receiver, and if they could not do so, the

court would randomly select one of the five.

¶ 49                                       II. ANALYSIS

¶ 50   Defendants challenge the trial court’s order granting plaintiffs’ motion for the appointment

of a receiver. Defendant also raises an interrelated challenge to the trial court’s finding that

defendant’s “owners’ meetings” were invalid when conducted in the absence of a quorum. Since

the question of the legitimacy of these meetings is integral to our consideration of whether a

receiver was required, we begin our discussion with a consideration of whether such meetings

were authorized.




                                                - 14 -
No. 1-21-0876



¶ 51             A. The Trial Court Properly Determined That the Association Meetings
                        Were Unauthorized Under the Terms of the Association’s
                               Condominium Declaration and Bylaws

¶ 52                                     1. Standard of Review

¶ 53      Defendants have failed to set out the standard of review to consider this particular claim.

Supreme Court Rule 341(h)(3) (eff. Oct. 1, 2020) requires that “[t]he appellant must include a

concise statement of the applicable standard of review for each issue, with citation to authority,

either in the discussion of the issue in the argument or under a separate heading placed before the

discussion in the argument.”

¶ 54      In the absence of any suggestion as to the correct standard of review for this claimed error,

we rely on the standard of review that applies to declaratory judgments since this was the relief

sought by plaintiffs in their initial complaint and by defendants in their answer and counterclaim.

¶ 55      The appropriate standard of review to be applied to declaratory judgments depends on the

underlying questions at issue and “the nature of the proceedings in the trial court.” Pekin Insurance

Co. v. Hallmark Homes, L.L.C., 392 Ill. App. 3d 589, 593 (2009). When claimed errors are based

on questions of fact, they are subject to a manifest weight of the evidence standard of review.

Kranzler v. Kranzler, 2018 IL App (1st) 171169, ¶ 39. “A factual finding is against the manifest

weight of the evidence only if the opposite conclusion is clearly evident or if the determination is

arbitrary, unreasonable, and not based on the evidence.” In re G.W., 357 Ill. App. 3d 1058, 1059

(2005).

¶ 56      However, a pure question of law is subject to de novo review. American States Insurance

Co., v. Koloms, 177 Ill. 2d 473, 480 (1997). Under a de novo standard of review, this court does


                                                 - 15 -
No. 1-21-0876



not defer to the lower court’s judgment or reasoning but performs the same analysis that the lower

court would perform. Arthur v. Catour, 216 Ill. 2d 72, 78 (2005).

¶ 57   In this case, the trial court’s ruling followed a full-blown evidentiary hearing where

extensive testimony was provided regarding the “owners’ meetings” held by the Flamme Group

and the actions taken at those meetings that affected the association as a whole. That being said,

defendants do not appear to challenge the trial court’s factual findings concerning the holding of

these meetings and the actions taken at them. Instead, defendants argue that the trial court’s ruling

was wrong as a matter of law. Thus, where defendants allege that their “owners’ meetings” and

actions that were taken at those meetings were legally authorized under the terms of the

association’s condominium declaration, bylaws, and under the Condominium Act, we review this

claim de novo.

¶ 58              2. De Novo Review of the Legitimacy of the “Owners’ Meetings”

¶ 59   To resolve controversies involving the rights of condominium owners, we consider the

declarations, bylaws, and any relevant provisions of the Condominium Act as a whole. Stobe v.

842-848 West Bradley Place Condominium Ass’n, 2016 IL App (1st) 141427, ¶ 13. The declaration

is the contract between the association and the unit owners governing the operation of the

condominium property and association and sets forth the board’s duties related to the management

of the property and association. Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2014 IL App

(1st) 111290, ¶¶ 70-75.

¶ 60   In construing a contract, the primary objective is to give effect to the intent of the parties.

1324 W. Pratt Condominium Ass’n v. Platt Const. Group, Inc., 2012 IL App (1st) 111474, ¶ 31.



                                               - 16 -
No. 1-21-0876



When the words of the contract are clear, it should be enforced as written. Thompson v. Gordon,

241 Ill. 2d 428, 441 (2011); Virginia Surety Co., Inc. v. Northern Ins. Company of New York, 224

Ill. 2d 550, 556 (2007). In determining the intent of the parties, a court must consider the document

as a whole and not focus on isolated portions of the document. Palm, 2014 IL App (1st) 111290,

¶ 75.

¶ 61    Here, in reviewing defendants’ claim that their “owners’ meetings” were authorized, the

trial court found:

                “no authority for the so-called “Owners Meetings” in the Association[’]s

        Declarations, Bylaws, or the Condo Act. The Association documents are clear that

        each of the six voting members of the Board are entitled to one vote, and four voting

        members are required to constitute a quorum. The owners meetings conducted by

        the Flamme Group were ultra vires. The Board is there for a reason, tasked with

        the responsibility of managing the affairs of the Association and acting in all the

        Association members’ best interests. In conducting these Owners meetings, the

        Flamme Group was usurping the powers of the Board as outlined in the Declaration

        and Bylaws and was acting in their own self-interest and contrary to the interests

        of the Stack group. Such actions cannot continue.” (Emphasis in original.)

¶ 62    Our review of the condominium declaration and bylaws leads us to the same conclusion as

the trial court reached: defendants’ 51.6% weighted ownership interest did not make them a legally

constituted quorum such that they could take any action on behalf of the Association. We have

previously outlined the relevant provisions of the declaration and bylaws. They uniformly establish



                                               - 17 -
No. 1-21-0876



that board duties may only be undertaken when a properly constituted quorum is assembled and

that a quorum is determined by a majority of unit owners, i.e., four individual unit owners or their

legal designees.

¶ 63   Neither the “special meetings” provision of Article V section 3(c) of the condominium

declaration, nor Article I Section 3(b) of the bylaws enables any action to be taken at a special

meeting unless authorized by the “board.” Authorization of the “board” in turn requires a quorum.

Again, under the plain terms of Article I Section 3(d) of the bylaws, “Fifty-one percent (51%) of

the voting members shall be necessary to constitute a quorum at any meeting, annual or special.”

(Emphasis added.)

¶ 64   Next, we turn to defendants’ claim that their actions were lawful based on the

Condominium Act. Again, we agree with the trial court’s rejection of this claim.

¶ 65   The purpose of the Condominium Act is to govern the affairs of Illinois condominium

associations. Royal Glen Condominium Ass’n v. S.T. Neswold and Associates, Inc., 2014 IL App

(2d) 131311, ¶ 22. When the rights of an owner of a condominium are at issue, courts must

harmonize the provisions of the Condominium Act with the association’s bylaws and declaration,

construing them as a whole. Uehara v. Schlade, 236 Ill. App. 3d 252, 260 (1992). Where a

declaration is inconsistent with the Condominium Act, the Condominium Act prevails. Palm, 2014

IL App (1st) 111290, ¶ 129.

¶ 66   The written findings of the trial court clearly reflect its understanding and correct

application of these principles:




                                               - 18 -
No. 1-21-0876



                “Defendants cite sections 18(a) and 18(b) of the Illinois Condominium

       Property Act, 765 ILCS 605/1 et seq. (the ‘Condo Act’) in support of their position

       with respect to the legitimacy of the Owners Meetings and matters voted upon

       therein. Section 18(a) speaks to minimum powers the Board must possess, and

       percentage voting is not one of them. Further, Section 18(b) speaks to what

       constitutes a quorum in voting. Unit owners have a higher percentage provided in

       the bylaws and amending bylaws to provide for a greater percentage for unit

       owners. However, there is nothing in the Association’s Bylaws that so provides,

       and the Bylaws have not been amended to give more authority to unit owners

       having a greater percentage. In addition, Section 18(b)(2) provides ‘that the

       association shall have one class of membership.’ ”

¶ 67   We find that the Condominium Act does not support defendants’ claim. Section 18(b)(5)

of the Condominium Act permits the calling of a special meeting by 20% of unit owners but does

not grant them a coinciding right to assume the duties of the board. Section 18(b)(6) simply

outlines the notice requirements if a special meeting is called. Finally, Section 18(b)(7) provides

for voting on a percentage basis; however, it explicitly permits an association’s bylaws to provide

for voting to be “based on one vote per unit.”

¶ 68   There is no conflict between the Act and the Association’s condominium declaration and

bylaws. That these documents provide no means of resolving a “tie” did not allow defendants to

hold “owners meetings” based on a weighted majority to conduct board business that required a




                                                 - 19 -
No. 1-21-0876



properly constituted majority quorum. Nothing in the Condominium Act purports to “correct” an

impasse created by an association’s failure to provide a “tie-break” provision.

¶ 69   This, in turn, brings us to the ultimate question of whether a receiver was required to

manage the Association.

¶ 70                   B. The Trial Court Properly Granted Plaintiffs’ Motion
                                    for Appointment of a Receiver

¶ 71   Defendants maintain that insufficient evidence supported the trial court’s order granting

plaintiffs’ motion to appoint a receiver. Plaintiffs maintain that the trial court correctly ruled. We

agree with plaintiffs.

¶ 72                                    1. Standard of Review

¶ 73   The parties agree that the trial court’s decision to appoint a receiver is reviewed for an

abuse of discretion. In support of that proposition, defendants cite City of Chicago v. Jewellery

Tower, LLC, 2021 IL App (1st) 201352, ¶ 45, while plaintiffs cite Mendez v. Town of Cicero, 2016

IL App (1st) 150791, ¶ 15.

¶ 74   Mendez, however, is inapposite where it does not involve the appointment of a receiver.

While Jewellery Tower does involve the appointment of a receiver, the propriety of the

appointment was not at issue. Instead, the case involves the propriety of the court’s ruling on a

motion to remove the receiver. 2021 IL App (1st) 201352, ¶ 42. Nothing in Jewellery Tower

indicates that the initial appointment of the receiver was ever contested, no less the subject of an

evidentiary hearing.




                                                - 20 -
No. 1-21-0876



¶ 75   Where neither Mendez nor Jewellery Tower seems to us to be analogous to this case, we

have considered additional authority: the court’s decisions in Bank of America, N.A. v. 108 N. State

Retail LLC, 401 Ill. App. 3d 158, 165 (2010); Forest Preserve District of Cook County v. Royalty

Properties, LLC, 2018 IL App (1st) 181323, ¶ 23, and Dedic v. Board of North Shore Towers

Condominium Association, 2018 IL App (1st) 171842.

¶ 76   In Bank of America, the court noted that while a de novo standard of review applied in

reviewing the appointment of a receiver when no findings of fact were made, “it is foreseeable that

in a case in which a trial court has held a full evidentiary hearing on a motion to appoint a receiver,

this court could find that an abuse of discretion standard or a manifest weight of the evidence

standard would be appropriate to review the lower court’s judgmental decision.” Bank of America,

401 Ill. App. 3d at 165.

¶ 77   In Forest Preserve District of Cook County, the court considered defendants’ claim that

the trial court erroneously appointed a receiver to manage the property at issue. As in this case, the

trial court held an evidentiary hearing and entered a detailed and extensive written order granting

the appointment. Forest Preserve District of Cook County, 2018 IL App (1st) 181323, ¶ 12.

¶ 78   On appeal, the parties disagreed as to the appropriate standard of review. Id. ¶ 23. The court

noted that when a trial court hears witness testimony and makes findings of facts, the reviewing

court will generally afford deference to the trial court’s superior position. Id. ¶ 23. The court

determined that the trial court’s factual findings should be reviewed under a manifest weight of

the evidence standard of review while the ultimate question of the propriety of the receiver’s

appointment was reviewed de novo. Id.



                                                - 21 -
No. 1-21-0876



¶ 79   In Dedic, the plaintiff sought de novo review of the trial court’s denial of a permanent

injunction. After conducting an evidentiary hearing, the trial court found that the deterioration of

balconies at the property triggered the “emergency” exception to the requirement that unit owners

vote on any special assessment to cover the cost of the repairs. Dedic, 2018 IL App (1st) 171842,

¶ 47. In discussing the applicable standard of review, the court held:

                “In these circumstances, our role is to determine whether the judge’s

       findings are against the manifest weight of the evidence and whether the judge erred

       legally by denying injunctive relief.” Id.

¶ 80   Based on our consideration of the previous cases, we find a bifurcated standard of review

to be proper in this case. Thus, we consider whether the trial court’s factual findings supporting

the appointment of a receiver were manifestly erroneous and then review the propriety of

appointing a receiver de novo. We note, however, that we would reach the same conclusion even

if we were to apply an abuse of discretion standard of review.

¶ 81            2. The Trial Court’s Findings of Fact Were Not Manifestly Erroneous

¶ 82   The trial court determined that a receiver was required based on the following factual

findings:

                “That there is dissension and animosity between the parties in the present

       case is beyond question. The testimony and evidence put forth at the evidentiary

       hearing underscored the long-standing tension and enmity between the two groups

       and revealed an association in desperate need of the assistance of a receiver. There

       is presently no President or Vice President on the Board, no Association attorney


                                               - 22 -
No. 1-21-0876



      or regular accountant, and no property management company. It is unclear whether

      tax returns were filed for the past two years. The Flamme Group has essentially

      been running the building with their three votes on the theory that they have a

      majority, but as discussed above, there is nothing in the Declaration or Bylaws

      giving them the authority to do so. The Flamme Group has made numerous major

      decisions pertaining to the operation of the Association without proper Board

      approval. These decisions include, inter alia, hiring contractors, paying (or not

      paying) those contractors, obtaining insurance policies, and hiring and firing

      property managers and Association counsel.

                Based on the above, the Court finds a receiver is necessary in this case. It is

      painfully evident the two groups are unable to cooperate enough to address the

      numerous pressing issues facing the Association – or any issues that may arise in

      the future, for that matter. Administration of the building is at a total stand-still.

      While basic bills such as trash and water are being paid and the building is still

      standing, not much more can be said. The building cannot continue to be managed

      by one group acting in their own self-interest and contrary to the Association

      Declaration and Bylaws. Despite the Court’s efforts, the Board is at an impasse on

      practically every issue, and Board voting is and will continue to be deadlocked

      3-3. The parties demonstrated they are totally unable to communicate effectively,

      and the Court cannot resolve every single squabble between the parties. A receiver




                                                - 23 -
No. 1-21-0876



       is the only way to move things forward and will provide the order and leadership

       that the Association so desperately needs.”

¶ 83   Defendants have failed to establish that the trial court’s findings were manifestly erroneous.

The testimony of the witnesses and the evidence presented at the hearing fully support the trial

court’s conclusion that the board was at an impasse on nearly all issues. Indeed, this impasse

resulted in defendants deciding to take what they believed to be remedial actions by substituting

board meetings with “owners’ meetings.”

¶ 84                 3. The Trial Court Did Not Err When It Appointed a Receiver

¶ 85   Finally, we consider whether the trial court’s order granting plaintiffs’ motion for the

appointment of a receiver was in error. “A trial court may appoint a receiver ‘based on its equity

jurisdiction, to secure and preserve property for the benefit of all concerned, so that the property

might be subjected to such an order as the court might render.’ ” Jewellery Tower, 2021 IL App

(1st) 201352, ¶ 47 (citing Heritage Pullman Bank v. American Nat’l Bank & Trust Co. of Chicago,

164 Ill. App. 3d 680, 687 (1987)).

¶ 86   Our de novo review of this final question leads us to the same legal conclusion reached by

the trial court. That conclusion is well-reflected in the trial court’s consideration of the applicable

legal principles in determining that a receiver was required:

                “The appointment of a receiver resides in the arsenal of equitable remedies

       to be used when in the sound discretion of the chancellor it is needed to ensure

       complete justice is done between the parties. Leib v. Toulin, Inc., 113 Ill. App. 3d

       707, 718 (1st Dist. 1983). It is a harsh remedy, however, and should not be exercised


                                                - 24 -
No. 1-21-0876



      doubtingly, but only after the court has been convinced such remedy is absolutely

      necessary to prevent irreparable losses. Id. at 718-19. The standards by which the

      appointment of a receiver can be justified are exceptionally stringent. Prassas v.

      Nicholas W. Prassas & Co., 102 Ill. App. 3d 319, 321 (1st Dist. 1981). A receiver

      is appropriate only when dissension, fraud, misconduct, or mismanagement exist

      which make it impossible for the business to continue or to preserve its assets. Id.

      (citing Bagdonas v. Liberty Land & Inv. Co., 309 Ill. 103, 110 (1923). Mere

      [dissension] and dispute between the parties does not justify so drastic a remedy.

      Schroeder v. Meier-Templeton Assocs., Inc., 130 Ill. App. 3d 554, 561 (5th Dist.

      1984).

                Importantly, ‘[c]ourts do not appoint receivers as a punishment for past

      dereliction, nor because of past dangers.’ Jackson v. Metro Funeral Sys. Ass’n, 268

      Ill. App. 302, 310 (1st Dist. 1932). Receivers are appointed because of present

      conditions and well-founded apprehensions as to the future. Id. Past conduct and

      past conditions may be taken into consideration in determining what the present

      situation is and the future will be, but a receiver will not be appointed because of

      things done or attempted at a past time, when the present situation and the prospects

      for the future are not such as to warrant taking the control of the property out of the

      hands of its owners. Id.”




                                              - 25 -
No. 1-21-0876



¶ 87   Not only did the trial court’s written order reflect a correct understanding of the applicable

law, but, additionally, during these proceedings, the trial court specifically remarked, “[i]n order

to have a receiver you need sort of a crisis-level situation or endangerment.”

¶ 88   We find that the evidence adduced at the evidentiary hearing showed a “crisis-level

situation” and “endangerment” to the association as a whole. Despite repeated attempts to

overcome the stalemate, the parties could not overcome their differences and establish a

functioning board that could assume the responsibilities spelled out in the condominium

declaration. The lack of a “tie-breaker” provision in the declaration or bylaws meant that the

situation was incapable of being rectified, short of the necessary quorum of four being reached.

The record contains no support for the notion that this was a realistic possibility given the

entrenched position of the parties.

¶ 89   Our decision is not altered by those cases relied on by defendants, Citicorp Sav. Of Illinois,

F.A. v. Occhipinti, 136 Ill. App. 3d 835 (1985); Leib v. Toulin, Inc., 113 Ill. App 3d 707 (1983);

Prassas v. Nicholas W. Prassas & Co, 102 Ill. App. 3d 319 (1982); or Poulakidas v. Charalidis,

68 Ill. App. 3d 610 (1979), where none of these cases are factually apposite.

¶ 90   In Occhipinti, the plaintiff successfully moved for the appointment of a receiver for real

estate that was the subject of a pending mortgage foreclosure proceeding. The appellate court

found that evidence from the hearing provided no “basis to believe that the subject premises might

suffer damage due to a discontinuation of water, heat, refuse collection or maintenance.”

Occhipinti, 136 Ill. App. 3d at 840. Nor did the trial court’s concern about the defendant’s failure




                                               - 26 -
No. 1-21-0876



to make contributions toward an assessment provide a basis for the appointment where the

potentially affected third parties were not involved in the litigation. Id. at 841.

¶ 91   In Leib, the appellate court held that the appointment of a receiver was in error where the

plaintiffs presented no evidence to support their allegations of fraud or mismanagement. Leib,

113 Ill. App. 3d at 719. Plaintiff’s concern that assets would be impaired at some future time was

speculative. Id. at 719-20.

¶ 92   Also, in contrast to the case at bar, in Leib, there was only the possibility that the building

manager would resign, and the possibility of mechanic’s liens being placed on the property. Id. at

720. The appellate court found that “here a resolution of the issues raised in Leib’s complaint plus

the issuance of an injunction requiring the parties to cooperate with the manager of the building,

once Leib’s injunction claim is decided, would appear to be adequate.” Id.

¶ 93   In Prassas, the underlying action involved a dispute involving commercial properties,

including a shopping center, in which both parties had an interest. Plaintiffs brought an action to

enjoin defendants from making expenditures on those properties without plaintiffs’ prior written

approval. Prassas,102 Ill. App. 3d at 319. Plaintiffs successfully sought the appointment of a

receiver to manage the properties during the pendency of the action. Id. at 320.

¶ 94   The appellate court found that plaintiffs failed to present evidence to indicate that the assets

were in jeopardy. Id. at 321-22. The evidence showed that the shopping center was operating at a

profit and that the possibility of a sale of the shopping center was insufficient to warrant the

appointment of a receiver. Id.




                                                 - 27 -
No. 1-21-0876



¶ 95    Poulakidas arose from an action for an accounting and dissolution of a partnership

operating a restaurant business. A receiver was appointed to manage the restaurant’s financial

affairs. Poulakidas, 68 Ill. App. 3d at 611. The appellate court found no evidence of fraud or

imminent danger of dissipation or loss to the business assets to support the appointment. Id. at 614.

The court concluded that the trial court erred in appointing a receiver where the dispute between

the parties could be adequately resolved by an accounting rather than the appointment of a receiver.

Id. at 615.

¶ 96    The instant case does not involve “mere dissension and dispute” between the parties, but a

present danger to the owners’ interests and an imminent threat to their assets. In conclusion, the

evidence adduced at the hearing fully supported the trial court’s order granting plaintiffs’ motion

for the appointment of a receiver.

¶ 97                                    III. CONCLUSION

¶ 98    For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 99    Affirmed.




                                               - 28 -